Title: To George Washington from Richard Platt, 21 September 1783
From: Platt, Richard
To: Washington, George


                  
                     Sir
                     Highlands 21st september 1783.
                  
                  Hearing of the promotion lately of Captains Sargent and North, upon the same principles of the French Officers promoted some time past; I have been impelled by a sense of duty to myself, and I hope propriety, to lay before Congress a state of my services, from the commencement of the war, to the present day; in hopes, tho’ unassisted by gilded recommendation, to stand in an equally meritorious point of view, with some of my brother officers, who have been honored with the Notice of Congress: And as they may probably have recourse to your Excellency, previously, to any Decision on the points contained in my memorial; which are, an advancement of Rank and Compensation for extra services; I must beg leave to make you acquainted with the purport of it’s Contents, which the enclosure points out.  I should be much happier be assured, to be under the influence of some brilliant service to obtain what I ask, than situated as I am; but when I assure myself notwithstanding that Occasion and not inclination has been wanting, I shall have for my support the consciousness of a faithfull discharge of whatever duty has fallen to my Lot, altho’ I may be unsuccessful in my Attempt.  However I persuade myself, if, either in the course of my services under your Excellency’s Observation; from the Information of my principal, or others; or, from the state of my own narrative, any merit should arise in my favor, you will not be wanting to give it operation.  I beg indulgence to mention two Circumstances not in the memorial: The one, that however pleasing rank was to me, I declined in March 1777, the offer of the Majority in Colonel Lamb’s Regiment of Artillery, purely from a principal of not injuring some of his Captains, who had been my superiors once, and being instrumental in obliging them to resign: The other, that I received the Thanks of the Commander in Chief in Orders in July 1779 for my services as Deputy Adjutant General.  I have the Honor to be with the greatest respect Your Excellency’s most Obedient, and most humble servant
                  
                     Richd Platt
                  
                Enclosure
                                    
                     
                         c.21 September 1783
                     
                     That he was a Lieutenant at the first raising of Troops in the state of New York,  that he was among those who first entered Canada under General Montgomery—that he continued there till May 1st 1776, the period of the Expiration of their service; and afterwards entered himself a volunteer on board of an Armed Vessel in the River.
                     That on the 2nd May he was detach’d by Genl Wooster, (Genl Thomas not having yet taken the Command) in Consequence of Intelligence received of the Lading of some vessels up the St Lawrence with Provisions for the Enemy in Quebec; with orders to proceed up that River in a small boat as far as the Mouth of the Sorrell in search of all such Vessels, to seize & secure them, if any to be found, for the Use of teh Army—That he executed the Command & was on his return the 8th of the same Month as far as Three Rivers when he received Intelligence of the Arrival of the Enemy’s Reinforcement, the raising of the seige & our Army’s Retreat intending to rendezvous at Sorrall; to which place he repaired, reported to the Commanding Officer, shew’d his Instructions; and as he had lost all his Baggage solicited leave to return to New York.
                     That in June 1776 he was appointed by Congress a Captain in Colonel Duboises Regt; but as that gentleman, indulged with the nomination of his Officers, had made such a strange blend of their Rank, that he could not serve with propriety.  That he was appointed in August 1776, Major of Brigade to Genl McDougall; and on his advancement to the Rank of Major Genl, his Aide de Camp.
                     That he had exercis’d the last mentioned office ever since, excepting, when Genl McDougall was at Congress for nine mouths, he had taken upon himself the undesireable office of Deputy Quarter Master to the main Army under Colonel Pickering, in preference to remaining inactive, which he might have done, and when the General’s Command was stationary at Westpoint in 1781 he served with Lord Stirling in the Field as his Aide; and afterwards that when the army moved to the southward he asked the Auspices of General Lincoln who gave him the offer of Inspector to his Division, which was accepted by him & in which Capacity he acted that Campaign—and afterwards joined his principal at Westpoint.
                     That Besides having frequently done extra staff Duty, he asked some Compensation of Congress for it, as well as an advancement of Rank, upon the same principles of others lately promoted, in Consideration of his service.
                     
                  
                  
               